Case 0:19-mj-06620-AOV Document 3 Entered on FLSD Docket 12/20/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-06620-VALLE



  UNITED STATES OF AMERICA

  v.

 MUSTAPHA RAJI,

         Defendant.
 -------------
                                       I

                      GOVERNMENT'S NOTICE OF PROFFER OFFACTS
                         IN SUPPORT OF PRETRIAL DETENTION

        The United States of America, by and tlu·ough its undersigned Assistant United States

 Attorney, provides the following proffer of facts in support of its request for pretrial detention.

         1.     In July 2018, a Manhattan-based hedge fund was the victim of an email

 compromise, which led to a fraudulent $1. 7 million wire being sent to a Florida bank account in

 the name of "Unique Bamboo Investments," which was controlled by an individual named

 Nancy Martino-Jean, who has already been charged and convicted for her role in this scheme.

        2.      According to Florida public records, Nancy Martino-Jean is the President of

 Unique Bamboo Investments, and MUSTAPHA RAJI is the Vice-President.

        3.      Martino-Jean wired RAJI $50,000 of the fraudulent funds directly.

        4.      Based on email search warrant returns, on July 29, 2018, an individual named

 Timothy Oyewole emailed his wire information to RAJI. On August 2, 2018, Martino-Jean

 wired $25,000 to Oyewole. On August 3, 2018, Oyewole wired $10,000 to Timmins Properties

 Limited, which according to Canadian public records, is a Canadian company controlled by

 MUSTAPHA RAJI's brother, Dauda Raji.
Case 0:19-mj-06620-AOV Document 3 Entered on FLSD Docket 12/20/2019 Page 2 of 3



         5.     Based on a Google search history obtained via search wairnnt, on or about August

  12, 2018, approximately two weeks after the fraudulent wire transfer was sent to her account

  from the victim company, Martino-Jean searched for "marble arch investments" (the name of the

  victim company). Based on the information provided by Google, this was the first and only

  search by Martino-Jean which contained the name of the victim company.

         6.     According to search warrant returns from Google, on August 13, 2018, Martino-

 Jean searched for, among other things, "how to remove everything from a computer."               In

 addition, on that same day, Martino-Jean visited a webpage entitled "How to erase my hard drive

 and stati over," which contained detailed instructions on how to erase all of the infmmation on a

 hard drive.

        7.      Based on evidence from Martino-Jean's email account as well as an email account

 belonging to MUSTAPHA RAJI, on or about August 15 and August 16, just days after Martino-

 Jean searched for "how to remove everything from a computer," RAJI (along with another

 individual) forwarded Martino-Jean various scanned documents which purported to be a loan

 agreement between Unique Bamboo Investments and the victim hedge fund.              However, the

 signature page bears a notarization, but no signatures, indicating that the document is fraudulent.

 This attempted cover-up in which RAJI participated is consistent with the false story Martino-

 Jean told the FBI during an interview after her at1'est in September 2018. During that interview,

 she falsely told the FBI that the funds were a loan from the victim company to Unique Bamboo

 Investments.

        8.      Witness testimony would establish that MUSTAPHA RAJI was the person who

 provided the Unique Bamboo Investments bank account to co-conspirators so that the fraudulent

 funds could be deposited there.



                                                 2
Case 0:19-mj-06620-AOV Document 3 Entered on FLSD Docket 12/20/2019 Page 3 of 3



         9.     The    Government calculates the likely Sentencing Guidelines            advisory

  imprisonment range as follows:

                a.      Base offense level (USSG § 2Bl.l(a)(l)): 7

                b.      Loss amount of $1.7 million (USSG 2Bl.l(b)(l)(I)): +16

                c.      Enhancement for sophisticated means (due to money movements and the

                use of numerous accounts to hide the stolen funds) (USSG 2Bl.l(b)(10)): +2

                d.      Enhancement for money laundering (USSG § 2Sl.l(b)(2)(B)): +2

                e.      Guidelines Range: 70-87 months in prison (after trial), 51-63 months in

                prison (after plea).

                                             Respectfully Submitted,

                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY

                                       By:      s/William T. Shockley
                                             ASSISTANT UNITED STATES ATTORNEY
                                             500 East Broward Boulevard, Suite 700
                                             Fort Lauderdale, Florida 33394
                                             Court No. A5500088
                                             Telephone No. (954) 660-5787
                                             Telefax No. (954) 356-7230
                                             E-Mail: William. T.Shockley@usdoj.gov

                                   CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2019, I electronically filed this document with the

 Clerk of the Court using CM/ECF.

                                               s/William T. Shockley
                                             ASSISTANT UNITED STATES ATTORNEY




                                                3
